Title: From George Washington to John Hancock, 31 May 1777
From: Washington, George
To: Hancock, John



Sir
Head Quarters Middle Brook Camp 31st May 1777

Since I did myself the honor to write to you the 29th I have recd the inclosed intelligence. As it comes from a person of Veracity, and one who is much in the confidence of the Enemy, I have no doubt as to the fact of the two Brigades having come over from New York to Amboy, and also that a Number of Waggons have been brought from Staten and Long Island. These accounts are corroborated by information of the same kind from several different Quarters. But I do not place so much dependance upon the account of the intended attack upon this place, because I think if such a matter was really in agitation, it would be kept a profound secret. I rather am of opinion that it is thrown out to deceive. But at any rate, taking it for granted that they are assembling their Troops & Carriages, what can they have in View but a move, either immediately, or when their reinforcement (if they get any) arrives, and if they do move, I can see no other object but Philadelphia. It is true they have seemed for some time past to have laid aside all thoughts of attempting that City by land, but if they had only the attacking

this Army in contemplation, they would never incumber themselves with a large train of Waggons, which, if they were successful would retard them in their pursuit, and if defeated, would be in danger of falling into our Hands.
I inclose you an extract of a letter which I recd from Genl Sullivan, if the two India Ships, which have been cut down, are gone out to sea, I should suppose they are intended for the Delaware, because they are not capable of performing a rough or long Voyage. This, if true, looks as if a sudden corresponding move by land was intended, for they will never send their Ships long before their Troops.
These you will please to observe are mere conjectures upon circumstances, for the actions of the Enemy have, for a long time past, been so different from appearances, that I hardly dare to form an opinion. But I would wish to profit by every peice of intelligence, and be prepared to ward off every danger that threatens. I would therefore recommend that the pennsylvania Militia, who are assembling at Bristol for the express purpose of guarding the River and opposing the passage of the enemy, should be put under the command of a good General Officer, who would see that they are kept to their duty and prepared for a sudden emergency. Except this is done they may as well be at home.
I last Night recd a letter from General Mcdougal, an extract of which you have inclosed. By this it appears that a Reinforcement is arrived, but whether from Canada or Europe is uncertain. You will observe that he likewise mentions that eight Transports with Foot and a Schooner with Horses & Hay had fallen down. We can only form conjectures at present of the place of their destination, but if they stand southward, Philadelphia is the most probable place.
I have the pleasure to communicate a very agreeable peice of intelligence which I have recd from Genl Parsons of the destruction of 12 of the Enemy’s Vessels in Sag Harbour upon the East End of Long Island. I give you his letter at length, which I think reflects high honor upon the Conduct and Bravery of Colo. Meigs, his Officers and Men. I have the honor to be Sir most respectfully Yours

Go: Washington

